CONTRAT DE PARTAGE DE PRODUCTION

ENTRE LES SOUSSIGNEES:

L'Entreprise Tunisienne d'Activités Pétrolières, ci-après dénommée "ETAP" ayant
son siège au 27 bis, avenue Khéreddine Pacha, 1073-Tunis, représentée aux fins des
présentes par son Président Directeur Général, Monsieur Khaled BECHEIKH.

ETAP agissant en tant que "Titulaire". ETAP MF:
027668/A/M/000 repart

Er

DualEx (Tunisia) Inc., ci-après dénommée « DualEx », ayant son siège social à Suite
303, One Bay Street, Nassau Bahamas, élisant domicile à Tunis c/o Maître Adly
Bellagha, 126, rue de Yougoslavie Tunis, représentée par son Président, Monsieur
Garry T. HIDES, agissant en tant qu"Entrepreneur".

d’autre part
Il'est préalablement exposé ce qui suit :

ETAP est en droit conformément aux dispositions du Code des Hydrocarbures promulgué
par fa Loi n°99-93 du 17 Août 1999 ainsi que les textes la modifiant et la complétant
(Code des Hydrocarbures) d'obtenir de l'Autorité Concédante un Permis de Recherche
exclusif, couvrant tout le périmètre visé à l'Article 2 ci-après dénommé « Permis
Bouhaijla» ou « Permis ».

ETAP et DualEx ont déposé auprès de la Direction Générale de l'Energie le 18
décembre 2008, une demande de Permis de Recherche des Hydrocarbures
conformément aux dispositions légales et notamment au Titre VI du Code des
Hydrocarbures. Ce Permis sera attribué à ETAP en tant que Titulaire et DualEx en tant
qu'Entrepreneur.

ETAP est en droit, conformément à l'Article 97 du Code des Hydrocarbures, de conclure

un Contrat de Partage de Production « Contrat » avec un entrepreneur possédant les
ressources financières et l'expérience technique nécessaires;

L'Entrepreneur possède les ressources financières et l'expérience technique nécessaires
pour conduire les Opérations Pétrolières;

ETAP et l'Entrepreneur désirent conclure un Contrat concernant la recherche,
l'exploitation et la production des hydrocarbures liquides et/ou gazeux dans le Permis visé
à l'Article 2, ci-après, et les Concessions qui en seraient issues.

Ceci'étant exposé, il a été arrêté et convenu ce qui suit :
Article premier : Définitions

1.1. "Année": signifie une période de douze (12) mois calendaires selon le calendrier
grégorien.

1.2. "Abandon" ou “Abandon d'une Concession" : signifie la fermeture d'un puits, la
récupération des installations de production et la remise en état des sites d'exploitation.

xf” Af AñË
1.3.: "Appréciation" ou “Travaux d'Appréciation" : signifie les Opérations de
Recherche conduites en vue d'apprécier l'importance des réserves en place et
récupérables et déterminer l'étendue d'un Gisement découvert.

1.4. "Baril" : équivaut à quarante deux (42) gallons des Etats Unis d'Amérique, mesuré
à l'état liquide rapporté aux conditions standards, telles que définies par l'American
Petroleum Institute (« A.P.I. »).

1.5. "Code des Hydrocarbures" ou “Code” : signifie le Code des Hydrocarbures tel
que promulgué par la Loi n°99-93 du 17 août 1999 tel que complété et modifié par la Loi
n°2002-23 du 14 février 2002, par la Loi n°2004-61 du 27 juillet 2004 et par la Loi
n°2008-15 du 18 février 2008, ainsi que les textes subséquents pris pour son
application.

1.6. "Concession" ou “Concession d'Exploitation" : signifie le titre des
Hydrecarbures dérivant du Permis, octroyé conformément aux dispositions du Code
des Hydrocarbures et de la Convention.

1.7. "Convention" : signifie la Convention Particulière et ses Annexes relative aux
Travaux de Recherche et d'Exploitation des Gisements d'Hydrocarbures dans le Permis
de Recherche Bouhaijla conclue à Tunis entre l'Etat Tunisien, d'une part, et ETAP et
DualEx d'autre part conformément au Code des Hydrocarbures.

1.8. "Date de Découverte Economique" : signifie la date citée à l'Article 8 paragraphe
5 du présent Contrat.

1.9. "Date d'Effet": signifie la date de publication au Journal Officiel de la République
Tunisienne de l'Arrêté institutif du Permis, sous réserve de l'approbation de la
Convention par Décret.

1.10. “Découverte Economique" ou “Découverte Economiquement Exploitable"
au sens de l'Article 41 du Code, signifie la découverte d'un ou plusieurs Gisement(s)
dont le plan de développement tel que défini par l'Article 46 dudit Code, démontre que
les investissements nécessaires pour la mise en Production du Gisement sont justifiés
économiquement.

1.11. “Dépenses liées à toutes Opérations de Recherche", “Dépenses liées à
toutes Opérations de Développement" et "Dépenses liées à toutes Opérations de
Production et Production Economique": signifient les dépenses réalisées et
comptabilisées conformément à la “Procédure Comptable", annexée au présent
Contrat.

1.12. "Développement" ou “Opérations de Développement" : signifie le forage des
puits autres que des puits de recherche et d'appréciation, la construction et la mise en
place d'équipements, de conduites, d'installations, d'usines, de réseaux etc. à
l'intérieur et à l'extérieur du Permis, requis pour réaliser l'extraction, le traitement, le
transport, le stockage et l'enlèvement au point d'exportation des Hydrocarbures liquides
ou gazeux, ainsi que pour le recyclage de la Production ou pour tout autre projet de
récupération secondaire ou tertiaire y compris la production préliminaire, les essais et
autres activités en relation avec l'une quelconque des opérations précitées, menées
avant la date de commencement de la Production Economique.

1.13."Dollars " : signifie le dollar des Etats-Unis d'Amériques ou $.

1.14. "Gaz" : signifie le gaz naturel aussi bien associé que non associé, et l'un
quelconque de ses éléments constituant, produits à partir de n'importe quel puits situé

rh AE €

dans le Permis et dans les Concessions en dérivant toutes substances non-
hydrocarbonées s'y trouvant incluses y compris le gaz résiduel.

1.15. "Gisement" : signifie un piège contenant une accumulation naturelle et continue
d'Hydrocarbures, tel que défini dans le Code des Hydrocarbures.

1.16. “Hydrocarbures" : signifie les hydrocarbures naturels liquides et gazeux, tels que
définis à l’article 2.e, f. et g. du Code des Hydrocarbures.

1.17. “Hydrocarbures Liquides" ou « Pétrole »": signifie le pétrole liquide et les
liquides de gaz naturel.

1.18. "Opérateur" : désigne l'Entrepreneur ou toute autre entité chargée d'effectuer
toute opération pétrolière en vertu du présent Contrat. Ladite entité sera celle qui sera
désignée en application des dispositions de l'article 98.b du Code des Hydrocarbures et
ce, dans le cas où l'Entrepreneur sera formé d'un groupe des sociétés dont l'une d'elles
aura ‘les responsabilités de l'Opérateur ainsi qu'en application des dispositions de
l'article 6.2.3 ci-après.

1.19. “Opérations Pétrolières" : signifie toutes les Opérations de Recherche,
d'Appréciation, de Développement, d'Exploitation et d'Abandon, conduites en vertu du
présent Contrat.

1.20. "Partie" ou “Parties” : désigne le Titulaire et/ou l'Entrepreneur et les
cessionnaires éventuels de l'Entrepreneur.

1.21. “Période de Validité du Permis" : signifie la période initiale de validité du Permis
ou toute autre période de renouvellement ainsi que leurs extensions éventuelles
accordées selon les dispositions du Code des Hydrocarbures et du Cahier des Charges
annexé à la Convention.

1.22. “Production Economique" ou “Opérations de Production Economique" ou
"Exploitation": signifie toute activité réalisée dans le Permis et/ou les Concessions
après la Date de la Découverte Economique en vue de l'extraction, du traitement, du
transport, du stockage et de l'enlèvement au point d'exportation de Pétrole ainsi que
tous travaux et activités s'y rattachant, y compris les opérations d'amélioration de la
récupération telles que le recyclage, la recompression, le maintien de pression ou
l'injection d'eau, mais à l'exclusion des travaux de remise en état après la décision
d'Abandon du champ.

1.23. "Production" : signifie l'extraction et autres travaux ou services s'y rattachant.
1.24. Société ou Organisme Affilié : désigne :

i. Toute société ou organisme dans les assemblées desquelles une Partie
détient directement ou indirectement plus de cinquante pour cent (50%) des
droits de vote, ou

ii. Toute société ou organisme ou établissement public détenant, directement ou
indirectement plus de cinquante pour cent (50%) des droits de vote dans les
assemblées d'une Partie, ou

jm Toute société ou organisme dans les assemblées desquelles plus de
cinquante pour cent (50%) des droits de vote sont détenus directement ou
indirectement par une Partie, au sens des alinéas (i) et (ii) ci-dessus,
ensemble ou séparément.

1.25 "Travaux de Recherche" ou “Opérations de Recherche" ou "Recherche" :
signifie, au sens du Code des Hydrocarbures, les études et les travaux notamment

x P An
géologiques, géophysiques et de forage ainsi que les essais de production, chacun de
ces essais ne devant pas dépasser sept (7) jours et ce, en vue de découvrir des
gisements d'Hydrocarbures et d'en apprécier l'importance des réserves en place et
récupétables et plus généralement toutes opérations liées aux précédentes et
concourant aux mêmes objectifs

1.26. "Trimestre" : signifie une période de trois mois calendaires commençant
respectivement le 1er janvier, le 1er avril, le 1er juillet, ou le 1er octobre de chaque
Année.

Article deux : Objet

Le présent Contrat conclu dans le cadre de la Convention, a pour objet la Recherche et
l'Exploitation d'Hydrocarbures Liquides et gazeux dans le cadre du Permis Bouhaijla tel
que défini à l'Annexe A de la Convention.

ETAP s'engage à confier à l'Entrepreneur la conduite et l'exécution des Opérations
Pétrolières dans le Permis et/ou la/les Concession(s) en dérivant, sauf renonciation
expresse de la part de l'Entrepreneur.

L'Entrepreneur s'engage à financer, à son risque exclusif, la totalité des Opérations
Pétrolières et sera assujetti dans le cadre de la réalisation de ses travaux sur le Permis
et les Concessions en découlant, aux dispositions du Code, de la Convention et du
présent Contrat.

Durant la Période de Validité du présent Contrat, toute Production résultant des
Opérations Pétrolières, sera partagée entre ETAP et l'Entrepreneur, suivant les
dispositions des Articles 9 et 10 ci-dessous.

Artiole trois : Date d’effet et durée du Contrat

3.1. Le présent Contrat entrera en vigueur à la Date d'Effet, telle que définie dans
l'Article 1.9 ci-dessus.

3.2. Le présent Contrat est conclu pour toute la durée de validité du Permis y compris
ses renouvellements et extensions de la durée et de toute(s) Concession(s) en dérivant
et de l'accomplissement par chacune des Parties de ses droits et obligations découlant
du Code, de la Convention et du présent Contrat.

3.3. Toute demande faite par le Comité Conjoint de Gestion à l'ETAP, de
renouvellement, d'extension de la superficie ou de la durée de validité du Permis, doit
parvenir à l'ETAP au moins un mois avant la date limite de dépôt de ladite demande.

3.4. Durant la phase de Recherche, l'Entrepreneur peut à tout moment et sur préavis de
trois (3) mois, notifier à l'ETAP qu'il met fin aux Opérations de Recherche, sous réserve
que l'Entrepreneur remplisse ses obligations contractuelles y afférentes.

3.5. Durant la phase d'Exploitation, et sous réserve que l'Entrepreneur ait rempli ses
obligations contractuelles, il pourra à tout moment et sur préavis de trois (3) mois,
notifier à l'ETAP qu'il met fin aux Opérations Pétrolières dans une Concession. De ce
fait, ETAP et l'Entrepreneur seront libérés de toute obligation de quelque nature que ce
soit.

3.6. Toute résiliation doit intervenir dans le cadre de l'Article 29 ci-après.
Article quatre : De l’Entrepreneur

4.1. ETAP confie les Opérations Pétrolières dans le Permis et/ou la/les Concession(s) à
l'Entrepreneur, lequel s'engage à préparer et à exécuter ces Opérations Pétrolières
conformément aux dispositions du Code, de la Convention et du présent Contrat, et aux

F
» P(F we
programmes et budgets approuvés par le Comité Conjoint de Gestion visé à l'Article 6
ci-dessous, en accord avec les pratiques généralement en usage dans l'industrie
pétrolière internationale.

4.2. L'Entrepreneur supportera, paiera et aura droit de comptabiliser la totalité des
dépenses effectuées dans le cadre des Opérations de Recherche, d'Appréciation, de
Développement, de Production et d'Abandon.

4.3. L'Entrepreneur a le droit de recouvrer à partir du Pétrole ou du Gaz de
Recouvrement, dans la limite des règles de partage définies ci-après, la totalité des
dépenses engagées dans le cadre du présent Contrat, conformément aux dispositions
de l'Article 9 ci-après, de même qu'il sera rémunéré au moyen de la part de Pétrole ou
de Gaz de Partage lui revenant conformément aux dispositions de l'Article 10 ci-après.

4.4. L'Entrepreneur peut faire appel, pour la préparation et l'exécution des Opérations
Pétrolières, aux personnels, services, matériaux et équipements de ses Sociétés
Affiliées ainsi qu'à tout entrepreneur ou sous-traitant approprié, conformément aux
dispositions du Code, de la Convention, et des Articles 20 et 21 du présent Contrat.

4.5. L'Entrepreneur pourra demander à ETAP, avant l'expiration de chaque Période de
Validité du Permis, de déposer auprès de l'Autorité Concédante une demande de
renouvellement du Permis. Sous la seule condition que l'Entrepreneur ait respecté les
obligations de l'Article 7.1, ETAP est tenue de satisfaire une telle demande dans les
délais prescrits.

4.6. L'Entrepreneur et/ou l'Opérateur, selon le cas dans le cadre de l'application des
dispositions de l’article 98 du Code des Hydrocarbures et des dispositions des articles
6.2. et 24.3. du présent Contrat, sous le contrôle du Comité Conjoint de Gestion,
conduira (ont) toutes les Opérations Pétrolières avec diligence, selon les règles de l'art
appliquées dans l'industrie pétrolière internationale, de manière à réaliser une
récupération optimale des ressources naturelles découvertes dans le Permis.

4.7. Formation et Affectation du personnel ETAP :

4.7.1. L'Entrepreneur fera appel à du personnel de l'ETAP pour tous travaux et études
qui seront réalisés, pour les besoins du Permis et/ou Concessions, par lui ou des tiers
selon des modalités à définir le moment venu.

ETAP pourra proposer à l'Entrepreneur des candidatures en vue de leur affectation
auprès de l'Opérateur.

4.7.2. L'Entrepreneur décidera seul du nombre des candidatures à retenir, de la nature,
du lieu de travail et des rémunérations à payer à ce personnel. Tous les coûts
supportés par l'Entrepreneur seront considérés comme des dépenses recouvrables
selon les dispositions de l'Article 9 ci-après. Il en est de même pour les dépenses de
formation visée à l'article 4.7.3. ci-dessous engagées par l'Entrepreneur qui seront
considérées comme des dépenses recouvrables selon les dispositions dudit Article 9.

4.7.3. Durant toute Période de Validité du Permis et/ou de toute Concession en
dérivant, l'Entrepreneur est tenu de verser chaque Année, un montant de cinquante
milles. (50.000) Dollars au titre de la formation du personnel de l'ETAP.

k P 4 AE
Article cinq : Impôts, Droits, Taxes

Les droits, taxes, impôts, tarifs et redevances dus ou payables au titre du présent
Contrat seront acquittés conformément aux dispositions du Code des Hydrocarbures et
des Articles 3 et 4 de la Convention.

Article six : Comité Conjoint de Gestion — Rôle d’opérateur
6.1. Comité Conjoint de Gestion :

6.1.1. ETAP et l'Entrepreneur formeront dans les trente (30) jours à compter de la Date
d'Effet du présent Contrat, un Comité Conjoint de Gestion, ci-après dénommé "Comité",
composé par moitié de représentants de l'ETAP et par moitié de représentants de
l'Entrepreneur. Chaque représentant disposera d'une voix. Un des représentants de
l'Entrepreneur sera nommé Président dudit Comité.

6.1.2. Le Comité est chargé du contrôle des Opérations Pétrolières menées en vertu du
présent Contrat. A ce titre, il est, notamment, seul habilité à examiner et statuer sur ce
qui suit :
a. Les programmes annuels de travaux et budgets, y compris les révisions de ceux-
ci et les dépenses imprévues ;

b. La liste des fournisseurs proposée par l'Opérateur ou l'Entrepreneur, selon le
cas, et relatifs à des marchés dont le montant excède l'équivalent en dinars
tunisiens de la somme de trois cent mille (300.000) Dollars;

c. Le choix des lieux, date, nature et profondeur des forages ainsi que du nombre
de ces forages, conformément aux engagements de l'Entrepreneur ;

d. Les contrats et marchés proposés par l'Opérateur ou l'Entrepreneur, selon le cas,
à la suite d'appels d'offres et dont le montant excède l'équivalent en dinars
tunisiens de la somme de trois cent mille (300.000) Dollars. Etant entendu qu'en
cas d'attribution d'un marché dont le montant excède cent mille (100.000) dinars
tunisiens à une filiale de l'une des Parties, l'accord du Comité Conjoint de
Gestion, sera requis ;

2

L'opportunité du développement d'un Gisement donné, eu égard aux conditions
économiques du champ considéré, sur la base d'un plan de développement
présenté par l'Opérateur ou l'Entrepreneur, selon le cas, dans les délais légaux ;

f. Le programme de travaux relatif à la mise en œuvre de la récupération
secondaire et tertiaire ;

g. Tous plans d'assurances couvrant l'ensemble des activités et Opérations
Pétrolières entrant dans le cadre du présent Contrat ;

h. Le choix du système de production à mettre en place ;
i. Le plan d'Abandon des sites de recherche et d'exploitation;

j. Toute étude relative aux Opérations Pétrolières.

L'Opérateur communiquera au Comité dans un délai raisonnable tous documents et
informations relatifs aux sujets définis ci-dessus et à tous autres sujets d'importance en
rapport avec les Opérations Pétrolières.

6.1.3. Les décisions du Comité seront prises à l'unanimité, à condition toutefois qu'au
cas où l'unanimité ne pourrait être obtenue sur une question soumise par
l'Entrepreneur, dans les formes requises, les voix de l'Entrepreneur seront
prépondérantes pour les décisions relatives aux Opérations de Recherche. tal =
{NW aft

{
7 LU
6.1.4. Le Comité se réunit tous les semestres, durant la phase de Recherche et
d'Appréciation et tous les Trimestres au cours des phases de Développement et
d'Exploitation, sur convocation de son président et à la requête de l'une des deux
Parties par notification donnée à l'autre Partie au moins vingt (20) jours à l'avance.

En cas de circonstances nécessitant une action urgente, une durée de notification plus
courte mais d'au moins trois (3) jours pourra être fixée. La notification doit spécifier la
date proposée, le lieu et l'ordre du jour de la réunion. Les décisions du Comité peuvent
être arrêtées sans tenue de réunion si tous les représentants des deux Parties notifient
leur consentement conformément aux stipulations de l'Article 34 ci-après.

6.1.5. Les réunions du Comité se tiendront à Tunis, ou à tout autre endroit en Tunisie,
fixé par la Partie qui émet la convocation.

6.1.6. La présence d'au moins d’une majorité des membres de représentants est
nécessaire à la validité des délibérations. Chaque membre peut voter par procuration
écrite et signée en faveur d'un autre membre du Comité. Toutefois dans le cas où un
membre n'exprimerait pas un vote sur une résolution dûment soumise au Comité
Conjoint de Gestion soit directement, soit par procuration, cette décision sera
considérée comme ayant été adoptée.

6.1.7. ETAP et l'Entrepreneur pourront désigner également à tout moment un membre
suppléant ou un remplaçant; ce droit pourra être exercé par notification écrite adressée
à l'autre Partie.

6.1.8. ETAP et l'Entrepreneur auront le droit de se faire accompagner et assister par
des experts ou conseillers à n'importe quelle réunion du Comité pour assister aux
discussions, d'ordre technique ou autre, comme de nécessaire.

6,1.9. L'Opérateur, après consultation avec ETAP, sera responsable de la préparation
de l'ordre du jour et des documents de travail de chaque réunion ainsi que de la
conservation des archives des réunions et décisions du Comité. Toute documentation
relative à ces réunions sera transmise à ETAP en temps utile.

6.1.10. L'Opérateur sera autorisé à engager des dépenses non approuvées par le
Comité dans les cas suivants :

- situations d'urgence, telles que définies dans l'Article 7.1. (e) et 7.2. (iv) du
présent Contrat,

- au titre de dépassements budgétaires, dans la limite de dix pour cent (10%) avec
un maximum équivalent à cent mille (100.000) Dollars pour chaque rubrique
budgétaire. Ce taux et cette limite pourront être révisés, le cas échéant, d'un
commun accord.

.
Dans tous les cas, le Comité sera saisi au plutôt aux fins d'approbation.
6.2. Rôle d’Opérateur :

Au cours de la réalisation de son mandat, l'Opérateur désigné conformément aux
dispositions ci-après réalisera les Opérations Pétrolières au coût réel, sans bénéfice ni
perte.

6.2.1. Travaux de Recherche : l'Entrepreneur conduira toutes les Opérations de
Recherche.

6.2.2. Travaux de Développement : DualEx conduira toutes les Opérations de

Développement.
9
ÿ° | a AMÉ
(e
ETAP et l'Entrepreneur constitueront un Groupe Projet, au sein de l'organisation de ce
dernier et sous sa responsabilité, qui participera à la réalisation de tout plan de
développement ou plan de développement complémentaire. La composition et les
règles de fonctionnement du Groupe Projet seront convenues d'un commun accord
entre les Parties en temps opportun en vue de permettre à ETAP de participer à la
décision.

6.2.3. Travaux de Production Economique : l'Entrepreneur et ETAP créeront un
comité technique paritaire qui conseillera le Comité Conjoint de Gestion sur tous les
aspects relatifs aux Opérations de Production Economique. Pour l'exercice du rôle
d'Opérateur, les Parties opteront pour l’une des formules suivantes :

(i) DualEx continue d'être Opérateur ;

(ii) Les Parties créeront une société commune, ETAP/Entrepreneur, travaillant
au prix de revient (at cost) ;

(ii) Toute autre formule.

Les formules mentionnées ci-dessus seront envisagées d'un commun accord. Dans le
cas où l’une des formules décrites en (ii) et (ii) serait retenue par les Parties, ladite
formule entrera en vigueur au plus tard le 1” janvier suivant le second anniversaire du
début de la Production Economique; étant entendu que cette date pourra être reportée
d'un commun accord si, à cette date, le transfert du rôle d'Opérateur est susceptible de
perturber la bonne marche des opérations en cours.

Article sept : Programme de travaux et de dépenses
A
7.1. Travaux et dépenses de Recherche et d'Appréciation

a. L'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque les Travaux de
Recherche sur le Permis. L'Entrepreneur est notamment seul responsable vis-à-vis
de l'Autorité Concédante de l'obligation relative à la réalisation des travaux minima
en application des dispositions des articles 3, 5 et 9 du Cahier des Charges annexé
à la Convention. L'Entrepreneur est seul redevable à l'Autorité Concédante du
versement prévu par le Cahier des Charges en cas de non réalisation desdits
travaux minima.

b. L'Entrepreneur commencera les Travaux de Recherche au plus tard six (6) mois
après la Date d'Effet du présent Contrat sous réserve de l'approbation par Décret
de la Convention. Durant la validité du présent Contrat, ETAP mettra à la
disposition de l'Entrepreneur, toutes les données relatives au Permis, en sa
possession.

c. Dans les trois (3) mois qui suivront la Date d'Effet, l'Entrepreneur soumettra à
l'examen du Comité, un programme de travail et un budget détaillé afférent aux
Opérations Pétrolières. La même procédure s'appliquera ultérieurement aussi
longtemps que le Permis est en cours de validité, les programmes de travaux de
Recherche et budgets étant toutefois soumis au Comité deux (2) mois avant le
commencement de l'Année. Toutes modifications ultérieures seront soumises à
l'approbation du Comité.

d. Tout programme de travaux et tout budget soumis au Comité en application des
dispositions du présent Article 7, ainsi que tout amendement ou modification y
afférent, devront être conformes aux stipulations du présent Article, relatives aux
travaux et dépenses, afférents à la Période de Validité du Permis concernée par de
tels programmes de travaux et budgets. À 7

ÿ Î 21 nn A fl
e. En cas d'urgence, ce qui comprend, à titre énonciatif et non limitatif, le risque de
perte de vies ou de biens ou d'atteinte à l'environnement, l'Entrepreneur peut
effectuer autant de dépenses additionnelles hors budget que nécessaire en vue de

. prévenir ou de limiter un tel risque. De telles dépenses seront considérées comme
dépenses de recherche et seront recouvrées conformément aux dispositions de
l'Article 9 ci-après.

f.. L'Entrepreneur sera responsable de la préparation et de l'exécution du programme
de Travaux de Recherche en accord avec les pratiques en usage dans l'industrie
pétrolière internationale ainsi que les travaux de remise en état des sites de
recherches, y compris les travaux d'abandon des puits.

g. L'Entrepreneur fournira à ETAP dans les soixante (60) jours suivant la fin de
chaque Trimestre un compte-rendu des Travaux de Recherche, faisant ressortir le
total des dépenses par rubrique budgétaire encourues par l'Entrepreneur durant le
Trimestre considéré.

7.2. Travaux et dépenses de développement et d'exploitation

i. L'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque, les travaux
de Développement, d'Exploitation et d'Abandon de toute Concession issue du
Permis.

ii. Dans les trois (3) mois qui suivront la date d'adoption du plan de développement,
l'Entrepreneur soumettra à l'examen du Comité, le premier programme de
travaux et le premier budget annuel détaillé afférent aux Opérations de
Développement. La même procédure s'appliquera ultérieurement aussi
longtemps que la Concession sera en cours de validité, les programmes et
budgets étant toutefois soumis au Comité deux (2) mois avant le commencement
de l'Année. Toute modification ultérieure sera soumise à l'approbation du Comité.

ii. Tout programme de Travaux et tout budget soumis au Comité, ainsi que tout
amendement où modification y afférent, devront être conformes aux stipulations
du présent Contrat et relatives aux travaux et dépenses afférents au
Développement et à l'Exploitation de la Concession concernée par de tels

programmes de travaux et budgets.

iv.En cas d'urgence, ce qui comprend à titre énonciatif et non limitatif, le risque de
perte de vies ou de biens ou d'atteinte à l'environnement, l'Entrepreneur peut
effectuer autant de dépenses additionnelles hors budget que nécessaire en vue
de prévenir ou de limiter un tel risque. De telles dépenses seront considérées
comme dépenses recouvrables conformément aux dispositions de l'Article 9 ci-
dessous.

v. Dans le cas où l'Entrepreneur déciderait de conduire des Opérations de
Recherches et d’'Appréciation sur toute Concession issue du Permis,
l'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque, lesdits
: travaux.

:

vi.

L'Opérateur sera responsable de la préparation et de l'exécution du programme
de travaux de Développement et d'Exploitation, en accord avec les pratiques en
usage dans l'industrie pétrolière internationale.

vii. L'Opérateur fournira à ETAP, dans les soixante (60) jours suivant la fin de
chaque Trimestre, un compte-rendu des travaux de Développement et/ou
d'Exploitation, faisant ressortir le total des dépenses encourues par

l'Entrepreneur durant le Trimestre considéré. Â :
FAÏCPU
/ ñ
(à

10
7.3. Travaux et dépenses d’Abandon

7.3.1. L'Entrepreneur s'engage à réaliser, à ses frais et risques, les travaux d'Abandon
et de remise en état des sites de recherche et d'exploitation de toute Concession issue
du Permis et constituera à cet effet une provision d'abandon dans les conditions
prévues à l'Article 118 du Code.

a) Dans les trois (3) mois qui suivront la date d'adoption du plan d’Abandon par le
Comité Conjoint de Gestion, l'Entrepreneur ouvrira auprès d'une banque installée en
Tunisie un compte spécial qui sera crédité des montants du Pétrole de
Recouvrement caiculés conformément aux dispositions de l’article 119 du Code. Tout
montant porté au crédit dudit compte spécial sera considéré comme un coût pétrolier
recouvrable pouvant être recouvré par l'Entrepreneur au moment où la dépense a
été effectuée. Ce compte sera mouvementé, par les personnes nommément
désignées par ETAP et l'Entrepreneur, au moment opportun.

b) Au cas où le montant de la provision s'avèrerait insuffisant pour couvrir la totalité des
dépenses d'Abandon, l'Entrepreneur prendra à sa charge les travaux nécessaires
pour l'achèvement de toutes les opérations d'Abandon. Au cas où il résulterait un
reliquat du montant de la provision après la réalisation desdites opérations
d'Abandon, ledit reliquat sera versé directement à ETAP.

c) L'Opérateur sera responsable de la préparation et de l'exécution du programme
‘ d'Abandon et de remise en état des sites de recherche et d'exploitation, en accord
avec les pratiques en usage dans l'industrie pétrolière internationale.

d) A la fin des opérations d'Abandon, ETAP et l'Entrepreneur régulariseront la situation
et apureront les comptes au prorata de leur propriété respective dans les
équipements.

7.3.2. Nonobstant les dispositions du paragraphe 7.3.1. ci-dessus et pour toute
Concession donnée, l'ETAP aura l'option de continuer l'exploitation de la concession
considérée, sur la base notamment des dispositions suivantes :

a. cette option devra être notifiée six (6) mois au plus tard avant la date prévue de
début des opérations d’Abandon ;

b. les actifs, dont les coûts n'ont pas encore été recouvrés par l'Entrepreneur,
deviendront la propriété de l'ETAP au moment du retrait de l'Entrepreneur sans
contre partie.

c. les montants versés par l'Entrepreneur dans le compte spécial spécifié à l'article
7.3.1.a, seront versés à l'ETAP afin que cette dernière puisse réaliser les
opérations d'Abandon.

Etant entendu, que dans le cas de l'exercice par ETAP de l'option visée au
présent alinéa, l'Entrepreneur sera délié de toute obligation et responsabilité
relatives aux opérations d'Abandon.

7.4. L'Entrepreneur exécutera les Opérations Pétrolières de manière à préserver
l'environnement.

Article huit : Découverte Economique

8.1. Chaque fois que l'Entrepreneur fera une Découverte Potentiellement Exploitable
d'un Gisement d'Hydrocarbures qu'il souhaite évaluer, il établira un programme de
Travaux d'Appréciation et de dépenses qu'il soumettra au Comité.

rP 4 a8£

11
8.2. L'Entrepreneur réalisera à sa seule charge et à son seul risque tout programme de
Travaux d'Appréciation dans un délai de trois (3) années pour une découverte de
Pétrole et de quatre (4) années pour une découverte de Gaz et au plus tard avant
l'expiration de la Période de Validité du Permis, en conformité avec le Code.

8.3. L'Entrepreneur communiquera au Comité les résultats du programme de Travaux
d'Appréciation réalisé.

8.4. Le but des travaux d'Appréciation étant de déterminer si une Découverte
Potentiellement Exploitable mérite d'être développée économiquement, l'Entrepreneur,
s'il estime avoir fait une Découverte Economique, la notifiera pour examen au Comité.
Cette notification comprendra dans ce cas, en sus des résultats des Travaux
d'Appréciation, un plan de développement du (ou des) Gisement(s) découvert(s). Le
plan de développement devra contenir les éléments stipulés par l'Article 47 du Code
des Hydrocarbures.

8.5. ETAP fera, à la demande du Comité, sous sa responsabilité et dans les délais
prescrits par le Code, toute demande de Concession auprès de l'Autorité Concédante.
La date à laquelle cette demande est faite sera considérée comme Date de Découverte
Economique.

8.6. Toute demande de Concession présentée par le Comité à l'ETAP doit intervenir au
plus tard deux (2) mois avant l'expiration de la période de validité du Permis concernée.

Article neuf : Recouvrement des dépenses

9.1. L'Entrepreneur aura le droit, dès le début de la Production, au recouvrement des
Dépenses liées à toutes les Opérations Pétrolières, par prélèvement d'un pourcentage
des Hydrocarbures Liquides où gazeux produit et récupéré du Permis et de toute
Concession et non utilisé dans les opérations susvisées. Ce Pétrole ou Gaz sera ci-
après désigné par "Pétrole ou Gaz de Recouvrement".

Les Dépenses liées aux Opérations de Recherche et d'Appréciation pourront être
recouvrées sur tout Gisement d'Hydrocarbures Liquides ou gazeux issu du Permis, au
seul choix de l'Entrepreneur. Ce choix sera notifié par l'Entrepreneur à ETAP, six (6)
mois au plus tard après l'adoption du plan de développement par le Comité.

Les dépenses de Développement, de Production, de Production Economique et
d'Abandon seront imputées au Gisement auquel elles correspondent et recouvrées sur
la production dudit Gisement.

Les quantités d'Hydrocarbures Liquides disponibles au titre du Pétrole de Recouvrement
seront de quarante pour cent (40%). Les quantités d'Hydrocarbures gazeux disponibles
au titre du Gaz de Recouvrement seront de cinquante pour cent (50%).

Il est entendu que chaque taux constitue un plafond annuel et que la valeur de la
quantité de Pétrole ou de Gaz ainsi prélevée pour une Année déterminée ne saurait
excéder le montant effectif des dépenses recouvrables.

9.2. Toutes les dépenses non capitalisées de Recherche, d'Appréciation, d'Exploitation
et d'Abandon seront recouvrées par l'Entrepreneur en Dollars, à l'identique, c'est-à-dire
sans être productives d'intérêts et sans application d'aucun coefficient d'actualisation.

Toutefois, les charges d'intérêts d'emprunts relatives aux investissements de
développement de Gisements de Pétrole et/ou de Gaz et pour un montant d'emprunt
et/ou de crédit ne dépassant pas soixante dix pour cent (70%) de ces investissements,
seront recouvrés par l'Entrepreneur conformément aux dispositions de l'article 113.2 du

Code des Hydrocarbures.
bo c >
à LA ApE
12
9.3. L'Entrepreneur pourra constituer une provision destinée à couvrir les dépenses
d'Abandon imputables à une Concession et est en droit de recouvrer lesdites dépenses
comme part du Pétrole ou du Gaz de Recouvrement au moment de la constitution de
cette. provision. Celle-ci sera constituée, selon la réglementation en vigueur. Les
modalités et conditions de constitution et de recouvrement de cette provision feront
l'objet d'un accord entre ETAP et l'Entrepreneur au moment opportun. Ledit accord sera
basé notamment sur les dispositions suivantes :

- L'Année à partir de laquelle, l'Entrepreneur commencera à constituer la
provision ;

- Le nombre des années durant lesquelles la provision sera constituée ; le dit
nombre pourra être supérieur à trois (3).

- Les estimations des facteurs de calcul de la provision conformément aux
modalités et critères définis dans l’article 119 du Code des Hydrocarbures.

- Les conditions et les modalités d'ouverture du « compte spécial » prévu à l'article
121 du Code des Hydrocarbures; ceci est sans préjudice des droits de
l'Entrepreneur découlant des dispositions de l’article 123.1 du Code des
Hydrocarbures.

9.4. L'Entrepreneur peut bénéficier des avantages prévus par l'article 112.1 du Code
des Hydrocarbures dans les conditions fixées par ledit Code. Il est entendu que le
bénéfice de la majoration prévue des dépenses s'applique pour le Pétrole et/ou pour le
Gaz de Recouvrement.

9.5: Conformément à l’article 114.2.c du Code des Hydrocarbures, l'Entrepreneur aura
le-droit de constituer une provision pour réinvestissement destinée à financer des
dépenses de Recherche dans les conditions prévues à l’article 113.3 alinéa (a) du Code
des Hydrocarbures selon les termes et modalités cités ci-après :

i. La provision qui sera constituée sera recouvrée sous forme de quantités de
Pétrole ou Gaz de Recouvrement dans la limite des taux applicables à la
Concession considérée, soit aux taux définis à l'Article 9.1 du présent Contrat.

ii. La provision ainsi constituée pourra être utilisée pour financer des travaux dans
d’autres permis de recherche ou de prospection dans lesquels l'Entrepreneur a
des intérêts.

iii. Les montants ainsi utilisés à financer des travaux de Recherche ne seront pas
imputables aux Pétroles ou Gaz de Recouvrement de toutes autres concessions
attribuées à ETAP et à l'Entrepreneur.

iv. La contribution de la dite provision pour réinvestissement portera à concurrence
du pourcentage du montant des investissements considérées tel que fixé par
l'article 113.3.a du Code des Hydrocarbures.

v. La provision ainsi constituée sera dans la limite de vingt pour cent (20%) du

Pétrole ou Gaz de Partage revenant à l'Entrepreneur durant l'Année de
réalisation.

vi. Le programme de Travaux de Recherche ainsi visé et le budget correspondant
seront soumis à l'ETAP pour approbation.

9.6. Au fur et à mesure de l'encaissement du produit de ses ventes de Pétrole ou de
Gaz de Recouvrement, l'Entrepreneur imputera ses revenus aux dépenses cumulées
jusqu'à complet recouvrement des dépenses imputables à une Concession donnée.

DAC =
13 x pe AT
9.7. Dans les soixante (60) jours suivant la fin de chaque Trimestre, l'Entrepreneur fera
parvenir à ETAP un relevé du cumul des dépenses et des revenus à partir du Pétrole
ou Gaz de Recouvrement, accompagné des pièces justificatives nécessaires.

Pour le recouvrement par l'Entrepreneur des dépenses liées à toutes Opérations
d'Exploration, d'Appréciation de Développement, de Production, de Production
Economique, d'Abandon et de remise en état des sites de Recherche, la valeur de la
part de Production correspondante et définie ci-dessus, sera calculée conformément
aux dispositions de l'Article 12 ci-après.

9.8. Aux fins du présent Article 9, il est précisé que pour le calcul des droits au Pétrole
de Recouvrement, la monnaie de compte sera le Dollar.

Article dix : Partage de Production

10.1, Le reliquat du Pétrole ou Gaz produit durant chaque Trimestre, après prélèvement
des quantités prévues à l'Article 9 ci-dessus, sera ci-après dénommé "Pétrole ou Gaz
de Partage". || sera réputé propriété de l'Entrepreneur et d'ETAP et sera partagé entre
ETAP et l'Entrepreneur, conformément aux pourcentages définis ci-après :

Pétrole de Partage

Rapport R L'ENTREPRENEUR (%) ETAP (%)

© R<0,7 33 67
0,7<R<1,2 28 72
1,2<R<1,5 25 75
1,5<R<2 20 80
R>2 17,5 82,5
Gaz de Partage
Rapport R L'ENTREPRENEUR (%) ETAP (%)
R<O,7 40 60
0,7<R<1,5 35 65
1,5<R<1,7 28 72
1,7<R<2 22,5 77,5
R>2 20 80

10.2. Définition du Rapport R

Pour une Année " n" R est défini comme la différence entre X et Y divisée par la
quantité C : (R = (X-Y) / C).

Pour le Pétrole:
« X » étant la valeur cumulative de la production d'Hydrocarbures Liquides pour toute

Concession jusqu'à l'Année n comprise, égale au volume produit et commercialisé et
multiplié par le prix de vente FOB tel qu'approuvé par l'Autorité Concédante.

td PE se

14
« Y » étant la valeur cumulée de la part de Pétrole de Partage revenant à ETAP pour
toute Concession jusqu'à l'Année n-1 comprise.

« C » étant le montant cumulé des dépenses de Recherche, d'Appréciation, de
Développement et d'Exploitation imputables à la Concession considérée, y compris les
intérêts des emprunts relatifs à 70% des investissements de développement de la
Concession considérée, jusqu’à l'Année n comprise.

Pour le Gaz :

« X » étant la valeur cumulative de la production d'Hydrocarbures gazeux de toute
Concession jusqu'à l'Année n comprise, égale au volume produit et commercialisé et
multiplié par le prix de vente du gaz.

« Y » la valeur cumulative de la part de Gaz de Partage revenant à ETAP pour toute
Concession jusqu'à l'Année n-1 comprise.

« C » le montant cumulé des dépenses de Recherche, d'Appréciation, de
Développement et d'Exploitation imputables à la Concession considérée, y compris les
intérêts des emprunts relatifs à 70% des investissements de développement de la
Concession considérée jusqu'à l'Année n comprise.

10.3. Les Parties fixeront, dans les six (6) mois précédant la mise en production d'une
Découverte Economique, une procédure régissant les modalités de programmation des
enlèvements de Pétrole pour le compte de chaque Partie.

10.4. L'Entrepreneur, trente (30) jours au moins avant le début de chaque Trimestre
suivant une Production régulière, soumettra par écrit à ETAP une prévision faisant
ressortir la quantité totale de Pétrole ou de Gaz que l'Entrepreneur estime pouvoir être
produite, récupérée et transportée en vertu des présentes durant le Trimestre
considéré.

10.5. Aux fins de l'Article 12 ci-après, il est précisé que la monnaie de compte sera le
Dollar.

Article onze : Cession au marché local

11.1. L'Entrepreneur est exempté de toute obligation de cession ou de vente de Pétrole
brut à l'Autorité Concédante et/ou au marché local. En conséquence, l'Entrepreneur
n'est pas et ne sera pas tenu de vendre une partie de la production de Pétrole brut lui
revenant pour les besoins de la consommation intérieure tunisienne; étant entendu que
cette opération de vente reste du ressort exclusif de l'ETAP.

11.2. Il est néanmoins entendu que l'Entrepreneur donnera, pour ses ventes de Pétrole,
priorité à ETAP, à prix et conditions commerciales identiques et ce sous réserve des
engagements que l'Entrepreneur peut avoir pris avec des tiers.

Article douze : Détermination du prix du Pétrole et du Gaz

12.1. Les Parties conviennent que pour le Pétrole produit dans le Permis et les
Concessions qui en seront issues, le prix du Baril de Pétrole vendu, cédé entre les
Parties, comptabilisé ou référencé, est déterminé sur la base du prix de vente réel FOB
(port d'exportation tunisien) tel que défini dans le Code et au Cahier des Charges

conformément aux modalités ci-après :
4  -
t UE nm

15
a. Les différentes qualités de Pétrole produites dans les Concessions issues du Permis
seront regroupées en catégories, basées sur des caractéristiques similaires en densité,
teneur en soufre et métaux, point de liquéfaction, rendement en produits, etc.

b. Le prix FOB pour la période applicable, sera fixé par les Parties sur la base des prix
réels des livraisons faites par ETAP et l'Entrepreneur à des tiers indépendants pendant
ladite période, exclusion faite des livraisons sur le marché local.

Aux fins du présent alinéa, les livraisons aux tiers indépendants du Pétrole incluront
toutes opérations commerciales à l'exclusion des :

- ventes directes ou indirectes par l'entremise de courtiers, du vendeur à une
Société Affiliée telle que définie dans le présent Contrat ;

- échanges de Pétrole, transaction par troc, ou impliquant des restrictions, ventes
forcées, et en général toute vente de Pétrole motivée entièrement ou en partie, par
des considérations autres que celles prévalant normalement dans une vente libre
de Pétrole ;

- ventes résultant d'accord entre gouvernements, ou entre gouvernements et
sociétés étatiques.

c. Aussitôt que possible après la fin de chaque Trimestre, la valeur moyenne du Pétrole
ayant fait l'objet de ventes exclues par le paragraphe b) ci-dessus sera déterminée (en
Dollars par Baril, FOB Tunisie) par le Comité par comparaison avec les prix par Baril d'un
échantillonnage de pétroles librement négociés de qualités comparables aux prix du
Pétrole vendu. Les prix retenus seront ceux publiés dans les marchés internationaux
pendant la même période, et notamment par le "Platt's Crude Oil Market Wire".

Les prix du pétrole brut de référence seront ajustés pour tenir compte des différences de
qualité, quantité, notoriété, conditions de production, coûts de transport, date de livraison,
termes de paiement et autres éléments contractuels.

Les qualités de pétrole brut de référence seront sélectionnées pour cet échantillonnage
par accord mutuel entre les Parties et les autorités tunisiennes. Préférence sera donnée
aux pétroles de qualité comparable au pétrole tunisien, originaires d'Afrique ou du Proche
Orient, et vendus régulièrement sur les mêmes marchés que le pétrole tunisien.

d. Pour la valorisation du stock final annuel arrêté au 31 Décembre de chaque exercice,
le prix FOB sera fixé par les Parties en tenant compte des prix réels FOB des quatre
Trimestres de l'Année tels que définis au paragraphe b) ci-dessus sur la base de la
moyenne pondérée des quantités enlevées durant chaque Trimestre par les Parties.

e. En cas de différend entre les Parties sur la fixation du prix du Pétrole selon les
modalités indiquées ci-dessus, il sera fait recours aux dispositions du paragraphe 12.2.
ci-après.

12.2. Toute contestation ou différend entre les Parties concernant le mode de
détermination de prix, ou la sélection du pétrole brut de référence, selon les termes de cet
Article sera résolu par un expert unique nommé conjointement par les Parties, dans un
délai d'un mois. A défaut d'accord sur un tel expert, celui-ci sera désigné par l'American
Petroleum Institute (A.P.1.). L'expert devra rendre sa sentence dans un délai d'un (1) mois
à compter de sa désignation. La décision de l'expert sera définitive et liera les Parties.

12.3. S'il s'agit de Gaz, la valeur de Gaz de Recouvrement à laquelle l'Entrepreneur a
droit sera déterminée comme suit :

a. Pour le Gaz vendu au marché local, le prix garanti par l'Autorité Concédante
conformément aux dispositions de l'article 52 du Cahier des Charges annexé à la
Convention, et aux Articles 73.1 et 73.2 du Code.

| & JPCS nv

16
b. Pôur le Gaz exporté, le prix sera déterminé, mutatis mutandis, conformément aux
dispositions des paragraphes 1 et 2 du présent Article.

Article treize : Dispositions particulières au Gaz

13.1. Si du Gaz est produit ou est susceptible d'être produit à partir du Permis, ETAP et
l'Entrepreneur étudieront toutes les alternatives économiques possibles pour l’utilisation
de tout Gaz découvert, produit ou susceptible d'être produit et décideront de la
meilleure solution aussi bien pour ETAP que pour l'Entrepreneur.

13.2. Les Parties conviennent qu'une telle étude prendra en compte l'obligation
d'approvisionner le marché local tunisien. Le prix de vente de tout Hydrocarbure gazeux
fourni au marché tunisien sera celui garanti par l'Autorité Concédante en vertu de
l'article 52 du Cahier des charges et de l'Article 73.1 du Code des Hydrocarbures.

13.3. L'Entrepreneur sera autorisé à employer, à titre gratuit, le Gaz associé et non-
associé pour ses propres besoins sur les chantiers d'extraction ou les unités de
traitement pour les Opérations de Production et ré-injection dans les Gisements du
Permis.

13.4. Toute quantité de Gaz associé, en dehors de celle utilisée comme prévu ci-
dessus et qui ne sera pas commercialisée par l'ETAP et/ou l'Entrepreneur pourra être
brûlée par l'Entrepreneur après autorisation de l'Autorité Concédante.

Article quatorze : Dispositions particulières aux eaux souterraines

L'Entrepreneur s'efforcera de préserver la qualité des nappes d'eaux souterraines qu'il
pourrait découvrir lors de ses Opérations Pétrolières. En particulier les programmes de
tubage et d'abandon des puits de recherche seront tels qu'ils permettront, le cas
échéant, la récupération par les autorités tunisiennes de ces puits aux fins d'exploitation
des nappes aquifères.

Article quinze : Propriété
15.1. Tous les actifs immobilisés, biens mobiliers et, de façon exhaustive, toutes les
acquisitions issues des Opérations Pétrolières exécutées conformément au présent

Contrat, deviendront la propriété de l'ETAP au fur et à mesure que l'Entrepreneur aura
recouvré les coûts correspondants.

15.2. Le recouvrement des dépenses relatives aux Opérations Pétrolières se fera dans
l'ordre suivant :

1. Recherche et Appréciation ;
2. Développement ;
3. Production.

Etant entendu que la priorité de recouvrement sera donnée aux immobilisations et dans
l'ordre de leur acquisition.

15.3. Pendant la validité du présent Contrat, l'Entrepreneur a le droit d'utiliser, sans
lirhitation et à titre gratuit, tous les biens transférés à l'ETAP, situés ou affectés au
Permis et Concessions en dérivant et ce, pour l'usage exclusif dans le Permis et dans
les Concessions.

15.4. Pendant la validité ou après l'expiration du présent Contrat, l'Entrepreneur pourra
faire usage des biens, propriété de l'ETAP sur ses autres permis et concessions,
conformément à des conditions à convenir entre les Parties le moment opportun.

ÿ PE ne

17
15.5: Les biens appartenant à l'ETAP sont inaliénables par l'Entrepreneur et ne peuvent
être vendus, cédés, loués ou envoyés à l'épave qu'avec l'accord explicite de l'ETAP.

15.6. Afin de ne pas compromettre la bonne exécution du présent Contrat, l'ETAP
s'engage formellement à ne pas céder ou autrement disposer de tout bien
susmentionné, sans l'accord préalable et écrit de l'Entrepreneur, ce dernier
s'engageant, de son côté, à ne pas refuser de donner un tel accord sans motif légitime.

Article seize : Procédure comptable

16.1. L'Entrepreneur devra tenir en Tunisie, les livres comptables, conformément à la
Procédure Comptable prévue en Annexe et aux pratiques comptables admises et
généralement utilisées dans l'industrie pétrolière internationale, ainsi que tous autres
livres ou archives nécessaires pour justifier du travail accompli et de la valeur de tout
Hydrocarbure produit et récupéré en vertu du présent Contrat.

16.2. Sans préjudice des dispositions de l'Article 9, paragraphe 8 et de l'Article 10
paragraphe 5 ci-dessus, l'Entrepreneur tiendra ses livres de comptes en Dinars
Tunisiens en conformité avec les prescriptions légales.

16.3. L'Entrepreneur présentera un état mensuel des dépenses et revenus en Dollars
qui fera ressortir les dépenses totales et les écarts par rubrique budgétaire.

16.4. Le relevé trimestriel sera préparé et communiqué sur la base des mêmes comptes
que ceux fixés pour les écarts mensuels, objet du paragraphe précédent.

Article dix-sept : Contrôle des changes

L'Entrepreneur se conformera à la réglementation de contrôle des changes en vigueur
en Tunisie telle qu'aménagée par la Procédure des Changes annexée à la Convention
(Annexe B).

Article dix-huit : Archives des opérations

18.1. L'Entrepreneur a l'obligation de la tenue et de la conservation des archives
techniques, financières et administratives de toutes les Opérations Pétrolières sur le
Permis et les Concessions en dérivant.

18.2. Les archives relatives aux Opérations Pétrolières dont les dépenses y afférentes
ont été recouvrées par l'Entrepreneur deviennent propriété de l'ETAP.

18.3. A l'expiration du présent Contrat, toutes les archives seront restituées à l'ETAP.

18.4. Durant la validité du présent Contrat, chacune des Parties a le libre accès et
l'usage des archives sous réserve des obligations de confidentialité.

18.5. L'Entrepreneur peut remettre, par anticipation à ETAP et à tout moment, toute
archive qu'il ne peut ou ne veut conserver.

18.6. L'Entrepreneur communiquera à ETAP, sous forme appropriée, toute information
technique, financière ou administrative relative aux Opérations Pétrolières, selon des
modalités à convenir entre les Parties.

18.7. L'ETAP, pourra disposer librement de toutes les données et informations
techniques et économiques recueillies dans le cadre des Opérations Pétrolières
afférentes au présent Contrat, sous réserve d'expiration d'un délai de trente (30) mois à
dater de leur acquisition et/ou que les coûts correspondants aient été recouvrés par
l'Entrepreneur. Cependant, l'ETAP pourra disposer librement desdites données
techniques ou économiques relatives à des zones ayant fait l'objet de retour à l'Autorité

Concédante. b
Al A
F l G AFÊ

18
18.8. L'Entrepreneur pourra conserver et utiliser pour ses besoins propres copie de
toutes données, archives ou rapports, ainsi qu'un échantillonnage représentatif des
forages effectués sur le Permis.

Article dix-neuf : Accès aux travaux par les représentants de l’'ETAP

19.1. Les représentants d'ETAP auront accès, à tout moment et aux frais de l'ETAP,
aux chantiers de travaux sur le Permis et sur les Concessions qui en seraient issues,
afin d'assister aux Opérations Pétrolières en cours et ce, selon des modalités à
convenir entre les Parties.

19.2. L'accès aux chantiers par les représentants d'ETAP n'engagera jamais la
responsabilité civile ou autre de l'Entrepreneur.

19.3. Les dits représentants bénéficieront d'une assistance de la part des agents et
employés de l'Entrepreneur et de telle sorte que rien ne mettra en danger ou
n'entravera la sécurité ou l'efficacité des Opérations Pétrolières.

19.4. L'Entrepreneur accordera aux représentants d'ETAP, les mêmes facilités qu'il
accorde à ses propres employés dans les zones d'opérations. Il leur accordera
notamment à titre gratuit l'usage, d'une superficie raisonnable de bureaux, ainsi qu'un
hébergement avec équipement adéquat pendant la durée de leur séjour à l'intérieur des
zones d'opérations.

19.5. Toute information, obtenue par ETAP ou ses représentants lors des séjours sur
les chantiers de l'Entrepreneur, devra être gardée confidentielle et ne pourra pas être
divulguée pendant la validité du présent Contrat sans l'accord écrit préalable de
l'Entrepreneur.

Article vingt : Emploi du personnel dans les Opérations Pétrolières

L'Entrepreneur emploiera du personnel local et étranger conformément à la
réglementation et à la législation en vigueur et à l'Article 54 du Cahier des Charges
annexé à la Convention.

Article vingt et un : Achats et fournitures

Dans l'acquisition d'installations, équipements et fournitures pour les Opérations
Pétrolières, l'Entrepreneur donnera préférence aux matériels, services et biens produits
localement si de tels matériels, services et produits peuvent être fournis à des prix,
grades, quantités, qualités, délais de livraison et autres termes commerciaux
équivalents ou plus favorables que ceux auxquels de tels matériels, services et produits
peuvent être fournis à partir de l'étranger.

Article vingt-deux : Assurances et responsabilités

22.1. L'Entrepreneur justifie qu'il a souscrit les assurances couvrant les risques qui lui
incombent, dans le cadre des dispositions légales en vigueur et les décisions prises par
le Comité Conjoint de Gestion. Lesdites assurances doivent être souscrites auprès de
compagnies d'assurances tunisiennes.

22.2. Sous réserve des dispositions de l'Article 29 paragraphe 2 ci-après, aucune Partie
n'est tenue d'aucun paiement au bénéfice de l'autre Partie pour tout dommage ou perte
résultant de la conduite des opérations, à moins que ce dommage ou perte ne résulte
d'unè faute professionnelle caractérisée ou délibérée de l'un de ses dirigeants ou
cadres; il est entendu toutefois que l'expression "faute professionnelle caractérisée ou
délibérée" ne saurait s'appliquer aux omissions, erreurs ou fautes commises de bonne
foi par l'un quelconque des cadres ou dirigeants dans l'exercice des pouvoirs et
latitudes conférées à l'Entrepreneur en vertu du présent Contrat.

19 vpy nef
22.3. -A l'exception des dispositions du paragraphe 2 ci-dessus ou sauf disposition
expresse contraire contenue dans le présent Contrat, tous dommages, pertes,
responsabilités et dépenses connexes encourus ou nés du fait des opérations visées
dans le présent Contrat, y compris blessures ou mort d'homme, et y compris les
installations de stockage et d'exportation fournies sont supportés par la (les) Partie(s) à
qui la faute incombe.

Article vingt-trois : Lois et Règlements

23.1. L'Entrepreneur sera soumis aux dispositions du présent Contrat ainsi qu'à toutes
lois ou réglementations dûment édictées par l'Autorité Concédante et qui ne sont pas
incompatibles ou contradictoires avec la Convention et/ou le présent Contrat.

23.2. Les droits et obligations de l’Entrepreneur et d'ETAP, en vertu et durant la validité
du présent Contrat, seront régis par et conformément aux dispositions du Code des
Hydrocarbures, de la Convention et du présent Contrat.

Article vingt-quatre : Cession

Conformément aux dispositions de l'article 114.4. du Code des Hydrocarbures et de
l'article 5 de la Convention, les Parties appliqueront les dispositions ci-après, dans le
cas d'aliénation totale ou partielle sous quelque forme que soit (cession, transfert, .….)
des droits, obligations et intérêts détenus par l'Entrepreneur et découlant du présent
Contrat.

24.1. Sous réserve des dispositions des Articles 15 et 23 ci-dessus, l'Entrepreneur a le
droit de vendre, céder, transférer, transmettre ou disposer de quelque manière que ce
soit de tout ou partie de ses droits, obligations, intérêts découlant du présent Contrat, à
des tiers conformément aux dispositions du Code des Hydrocarbures et de la
Convention à condition, notamment, de démontrer la compétence technique et
l'aptitude financière du cessionnaire pour ce qui concerne l'exécution des obligations
découlant du présent Contrat. Toute cession devra obtenir le consentement préalable
d'ETAP, lequel ne peut être refusé sans motif légitime. Un accord de transfert (Accord
de Transfert) sera conclu entre le cédant et le cessionnaire et sera soumis à l'Autorité
Concédante, dans le cadre d'une demande d'autorisation de cession.

24.2: L'Entrepreneur aura le droit de vendre, céder, transférer, transmettre ou
autrement disposer de quelque autre manière que ce soit de tout ou partie de ses
droits, obligations, intérêts découlant du présent Contrat à ses Sociétés Affiliées. Un
accord de transfert "(Accord de Transfert) sera conclu entre le cédant et le
cessionnaire, après avis préalable, de l'ETAP et sera notifié à l'Autorité Concédante.

24.3: A l'occasion de toute cession en vertu du présent Article, l'Entrepreneur fournira à
ETAP..un engagement sans réserve du cessionnaire par lequel ce dernier s'engage à
assumer toutes les obligations qui lui ont été cédées par l'Entrepreneur et découlant de
la Convention et du présent Contrat. En contrepartie de ce qui précède, ETAP garantit
au cessionnaire le maintien intégral des avantages accordés à l'Entrepreneur par le
présent Contrat.

24.4. En cas de cession totale de ses droits et obligations par l'Entrepreneur en vertu
du présent Article, les représentants de l'Entrepreneur au sein du Comité Conjoint de
Gestion seront remplacés par les représentants du cessionnaire et ETAP conservera le

même nombre de sièges au sein dudit Comité.
IS f (A ARE m£

20
Article vingt-cinq : Données et informations à caractère confidentiel

Les études, données et informations recueillies lors des opérations réalisées au titre du
présent Contrat sont propriété du Titulaire.

A l'exception des renseignements statistiques courants, l'Entrepreneur ne peut
communiquer à un tiers toutes informations tels que rapports sismiques, données
techniques, etc. concernant le Permis et les Concessions qui en sont issues et relatives
aux opérations réalisées dans le cadre du présent Contrat, avant d’avoir obtenu l'accord
préalable de l'ETAP. Un tel accord ne devra pas être refusé de manière déraisonnable.

Il'est toutefois précisé que cette disposition ne fait pas obstacle à la communication des
informations aux autorités tunisiennes, à tout tiers habilité par la loi à recueillir de telles
informations, à des Sociétés ou Organismes Affiliés ainsi qu'aux tierces parties avec
lesquelles l'Entrepreneur, de bonne foi, mène des négociations de financement. Ces
tierces parties sont également tenues de garder ces informations confidentielles.

Toute publication de presse relative aux résultats des opérations menées dans le cadre
du présent Contrat fait l'objet d'une concertation préalable entre l'ETAP et
l'Entrepreneur après consultation de l'Autorité Concédante.

Article vingt-six : Force majeure

26.1. Tout manquement de l'une des Parties à une quelconque clause ou condition du
présent Contrat ne lui sera pas opposable si ce manquement découle d'un cas de Force
Maijeure, et ce pendant toute la durée de ladite Force Majeure.

26.2. Tout délai, engageant les Parties, prévu dans le présent Contrat pour
l'accomplissement par une Partie de toute action devant ou pouvant être faite en vertu
du présent Contrat sera augmenté d'une période équivalente à celle durant laquelle
ladite Partie se trouve dans l'incapacité de réaliser de telles actions pour cause de
Force Majeure, en plus d'une période adéquate pour la réparation de tout dommage
subi pendant cette durée.

26.3. La Force Majeure signifie tout événement imprévisible, irrésistible et extérieur à la
Partie qui l'invoque ou s'en prévaut, tel que, les tremblements de terre, tempêtes,
inondations, foudre ou autres mauvaises conditions atmosphériques, guerre, embargo,
blocus, émeutes ou désordres civils, les cas fortuits et les mesures imposées par les
autorités publiques.

Article vingt sept : Arbitrage

27.1. Tout différend découlant du présent Contrat entre ETAP et l'Entrepreneur sera
tranché définitivement, par voie d'arbitrage, suivant le Règlement d'Arbitrage de la
Chambre de Commerce Internationale par un ou plusieurs arbitres nommés
conformément à ce Règlement. La Loi et la réglementation applicables seront celles de
la législation tunisienne. Le lieu de l'arbitrage sera Paris (France) et la langue utilisée
sera le français.

27.2. Les Parties s'engagent à exécuter sans délai la sentence rendue et renoncent à
toutes voies de recours. La sentence arbitrale rendue sera définitive, liera les Parties et
ne sera pas susceptible d'appel et pourra être revêtue de l'exequatur par tout tribunal
compétent. Chaque Partie supportera les frais de l'arbitrage engagés à sa propre
initiative, y compris les honoraires de ses conseils.

Article vingt huit : Statut des Parties

28.1. Les droits, devoirs, obligations et responsabilités se rapportant à ETAP et à
l'Entrepreneur en vertu du présent Contrat s'entendent séparément et individuellement

, x 2 C
et non solidairement ou collectivement ; étant admis que le présent Contrat ne doit pas
être compris comme constituant une association.

28.2. ETAP veillera à accomplir toute formalité légale ou administrative requise par la
loi, les règlements ou l'administration pour sauvegarder ses droits en tant que Titulaire
du Permis et des Concessions en dérivant, et préserver les intérêts de l'Entrepreneur. A
cet effet, les requêtes et demandes conformes au Code des Hydrocarbures qui seront
présentées par l'Entrepreneur à ETAP pour l'Autorité Concédante seront considérées
comme des obligations de faire vis-à-vis de l'Entrepreneur et se résoudront en cas
d'abstention ou d'omission, malgré les rappels de l'Entrepreneur à cet effet, en
dommages et intérêts.

28.3. Le présent Contrat est conclu dans le cadre de la Convention. Sauf stipulation
expresse du présent Contrat, les droits et obligations du Titulaire du Permis résultant de
ladite Convention seront applicables à l'Entrepreneur.

Article vingt neuf : Résiliation

29.1. ETAP pourra résilier le Contrat si l'Entrepreneur n'exécute pas l'une des
obligätions que le présent Contrat met à sa charge, sous réserve que celui-ci ait au
préaläble reçu une mise en demeure dûment motivée concernant la défaillance
constatée et qu'il n'y remédie pas, dans un délai de quatre vingt dix (90) jours à
compter de la date de réception de la mise en demeure.

29.2. En cas de résiliation du présent Contrat, les immobilisations et autres actifs et
propñétés seront répartis entre les Parties en fonction du recouvrement des dépenses
correspondantes aux dits immobilisations et actifs. Il est entendu que les obligations de
chacune des Parties découlant du Code des Hydrocarbures, de la Convention, et du
Contrat, ainsi que celles nées de décisions valablement prises en application du
présent Contrat, survivront pour les besoins de l'apurement des comptes entre les
Parties

Article trente : Modification du contrat

Les dispositions du présent Contrat ne peuvent être amendées que par avenant conclu
entre les Parties et approuvé par l'Autorité Concédante et ce conformément aux
dispositions de l'article 97 du Code des Hydrocarbures.

Article trente et un : Enregistrement

Le présent Contrat est dispensé des droits de timbre. || sera enregistré sous le régime
du droit fixe conformément à l’article 100.a. du Code des Hydrocarbures, aux frais du
Titulaire.

Article trente-deux : Entrée en vigueur

Le présent Contrat est conclu dans le cadre de la Convention relative au Permis ; il
prendra effet à la même date que celle-ci.

Le présent Contrat est conclu sous réserve de son approbation par l'Autorité
Concédante et ce conformément à l’article 97 du Code des Hydrocarbures.

Article trente-trois : Dispositions Particulières Pour les Travaux de Recherche
dans le Permis et/ou dans toute Concession

33.1-ETAP peut proposer à l'Entrepreneur l'exploration d'objectifs d'Hydrocarbures
lorsque ETAP dispose des données et/ou études géophysiques et/ ou géologiques
indiquant l'existence de structures d'Hydrocarbures à explorer dans le Permis.

x Pr 5
(7 An

22
33.1.1 Si l'Entrepreneur accepte la proposition d'ETAP, auquel cas lesdits travaux de
recherche seront effectuées par l'Entrepreneur conformément aux dispositions du
présent Contrat.

33.1.2 Si l'Entrepreneur décide de ne pas financer lesdits travaux, ceux-ci seront
réalisés par l'Entrepreneur aux frais et risques d'ETAP .Un accord sera conclu entre les
Parties et fixera les conditions et modalités de la réalisation desdits travaux et de leur
financement. Cet accord sera soumis à l'Autorité Concédante pour approbation.

Dans le cas où lesdits travaux ne conduisent à aucune découverte, les immobilisations
correspondantes demeurent inscrites intégralement dans les comptes d'ETAP.

33.2 Dans le cas où lesdits travaux conduisent à une Découverte Potentiellement
Exploitable ou à une Découverte Economiquement Exploitable, l'Entrepreneur dispose
d'un délai de quatre vingt dix (90) jours à compter de l'établissement par ETAP d'un
rappart mettant en évidence la découverte en question et son évaluation, de décider de
financer ou non les opérations ultérieures d'appréciation et/ou de développement de la
découverte à laquelle ont conduit lesdits travaux.

33.3 Dans le cas où l'Entrepreneur décide de financer seul les travaux ultérieurs
d'appréciation et/ou de développement de la découverte considérée, il est tenu de
rembourser à ETAP une somme égale à quatre cent pour cent (400%) des dépenses
effectuées par ETAP, au titre desdits travaux. Tous les termes et conditions du présent
Contrat demeurent intégralement applicables.

Il est expressément convenu que lesdites dépenses sont considérées des dépenses
liées à toutes Opérations de Recherche, seront recouvrables par l'Entrepreneur à
l'identique sans la majoration de trois cent pour cent (300%).

33.4 Si l'Entrepreneur décide de ne pas financer les opérations ultérieures
d'appréciation et/ou de développement de la découverte à laquelle ont conduit lesdits
travaux, l'Entrepreneur, ne peut prétendre à aucun droit relatif à la découverte en
question ou aux Hydrocarbures extraits de ladite découverte.

33.5 Il est expressément convenu entre les Parties que dans le cas où dans une
Concession donnée, une partie de la surface de cette Concession est exclusivement
réservée à la poursuite d'activités d'exploration, dans ce cas les dispositions de l'article
33 du présent Contrat sont applicables.

33.6 |! est entendu que les dispositions du présent Article 33 ne pourront être mises en
œuvre, par ETAP, que dans la mesure où les obligations au titre des travaux minimum
prévues dans les Articles 3, 5 et 9 du Cahier des Charges annexé à la Convention
auront été réalisés.

Article trente-quatre : Dispositions diverses

34.1. Toute notification, requête, demande, accord, approbation, consentement,
instruction, délégation, renonciation ou autre communication requise ou pouvant être
donnée en vertu du présent Contrat sera faite par écrit et sera considérée avoir été
correctement effectuée quand elle est remise personnellement à un représentant
autorisé de la Partie à laquelle cette notification est destinée ou quand elle est adressée

: P (2e

23
par lettre recommandée, fax, télégramme ou courrier électronique à une Partie à
l'adresse ci-après ou à toute adresse désignée par une Partie par écrit.

Etant entendu que toute notification faite par fax ou courrier électronique devra être
confirmée par d'autres moyens de notification cités ci-dessus.

Entreprise Tunisienne d'Activités Pétrolières
27 bis, Avenue Khéreddine Pacha.
Tunis, TUNISIE

Téléphone : 216 (71) 782.288
Télex : 15128 - 13877
Fax : 216 17 784 092

DualEx (Tunisia) Inc.
200, 521-3rd Avenue SW
Calgary, Alberta

Canada T2P 3T3

Téléphone : + 1 (403) 265.8011
Fax :.+ 1 (403) 650.6077

clo Maître Adly BELLAGHA
126 rue de Yougoslavie

1000, Tunis

Téléphone : 71 328 625 "4
Fax : 71 323 746 k MW (# ME

24
En cas de changement d'adresse de l’une des Parties, la Partie concernée devra le
notifier à l’autre Partie par lettre recommandée avec accusé de réception.

34.2. Les obligations de chaque Partie, résultantes de la Convention, du présent
Contrat ou de toute décision du Comité Conjoint de Gestion, devront être exécutées par
la Partie concernée avec célérité, en prenant en considération l'exécution efficace et
économique des Opérations Pétrolières. Les Parties coordonneront leurs efforts pour
atteindre cet objectif.

Fait à Tunis, le... SEP. 200

en sept (7) exemplaires originaux

Pour l'Entreprise Tunisienne Pour DualEx (Tunisia) Inc.
d'Activités Pétrolières

Khaled BECHEIKH Garry T. HIDES

Président Directeur Général Président

25
ANNEXE
ACCORD COMPTABLE

PROCEDURE COMPTABLE
(ANNEXE AU CONTRAT DE PARTAGE DE PRODUCTION ENTRE
ETAP ET DUALEX
POUR LES OPERATIONS PETROLIERES DANS LE PERMIS BOUHAJLA
ET LES CONCESSIONS EN DERIVANT)

ENTRE LES SOUSSIGNEES:

L'Entreprise Tunisienne d'Activités Pétrolières ci-après dénommée "ETAP" ayant
son siège au 27 bis, avenue Khéreddine Pacha, 1073-Tunis, représentée aux fins des
présentes par son Président Directeur Général, Monsieur Khaled BECHEIKH;

ETAP agissant en tant que Titulaire.
d’une part
ETF

DualEx (Tunisia) Inc., ci-après dénommée « DualEx », ayant son siège social à Suite
303, One Bay Street, Nassau Bahamas, élisant domicile à Tunis c/o Maître Adly
Bellagha, 126 rue de Yougoslavie Tunis, représentée par son Président, Monsieur
Garry T. HIDES, agissant en tant qu'Entrepreneur.

d'autre part,
Il a été arrêté et convenu ce qui suit :
Article Premier : Objet

L'objet de la présente Procédure Comptable, annexe au Contrat de Partage de
Production pour les Opérations Pétrolières dans le Permis Bouhajla et les Concessions
qui en seraient issues et dont elle fait partie intégrante, est de définir les principes et les
méthodes relatifs à la comptabilisation détaillée et à la tenue des livres et rapports
financiers liés à la déclaration par l'Entrepreneur à ETAP des Dépenses liées à toutes
Opérations de Recherche de Développement, de Production, de Production
Economique et d'Abandon.

La Procédure Comptable est subordonnée au Contrat de Partage de Production, et
sera.en conséquence appliquée conformément aux termes de ce Contrat.

Article deux : Définitions

Les définitions en usage dans cette Procédure Comptable seront celles du Contrat de
Partage de Production; auxquelles s'ajoutent les définitions suivantes:

1. "Matériel": signifie les biens meubles, y compris les équipements, matériels et
matériaux acquis et détenus pour être utilisés dans les Opérations Pétrolières.

2. "Pétrole, ou Gaz de Recouvrement": signifie Pétrole ou Gaz produit et récupéré du
Permis et/ou de toute Concession en dérivant, non utilisé dans les Opérations
Pétrolières, et qui sera attribué à l'Entrepreneur pour le recouvrement de toutes ses
dépenses, conformément à l'Article 9 du Contrat de Partage de Production, dans le
cadre desdites Opérations.

26

VF

AM
3. "Pétrole ou Gaz de Partage" : signifie Pétrole ou Gaz produit et récupéré du Permis
et/ou de toute Concession d'Exploitation en dérivant, et non utilisé dans les Opérations
Pétrolières ou enlevé par l’Entrepreneur au titre du Pétrole ou Gaz de Recouvrement.
Ce Pétrole ou Gaz de Partage sera réparti entre ETAP et l'Entrepreneur selon les
dispesitions de l'Article 10 du Contrat de Partage de Production.

Article trois : Date d'effet et durée

La Date d'Effet et la durée de la présente Procédure Comptable sont celles du Contrat
de Partage de Production, dont elle fait partie intégrante.

Toutefois, dans l'éventualité de résiliation du Contrat de Partage de Production ou
cessation d'effet pour tout autre motif que par défaut d'objet, la présente Procédure
Comptable, éventuellement modifiée en conséquence, restera en vigueur entre
l'Entrepreneur et ETAP tant qu'il subsistera entre eux des liens financiers et comptables
issus du Permis ou de toute(s) Concession(s) en dérivant.

Article quatre : Tenue de la comptabilité

4.1. L'Entrepreneur tiendra la comptabilité analytique des dépenses réalisées sur le
Permis et toute(s) Concession(s) en dérivant, conformément au découpage budgétaire,
c'est-à-dire ventilée selon les différentes phases des opérations : géologie,
géophysique, forages, installations de production, exploitation, etc., selon un plan
approuvé par le Comité Conjoint de Gestion.

4.2. L'Entrepreneur tiendra les comptes financiers des Opérations Pétrolières sur des
comptes spécialement ouverts à cet effet, où seront enregistrées les dépenses
imputées aux Opérations Pétrolières, les paiements effectués par l'Entrepreneur et les
états afférents au Pétrole ou Gaz de Recouvrement et de Partage calculés
conformément aux Articles 9 et 10 du Contrat de Partage de Production.

4.3. L'Entrepreneur conservera pour des raisons légales ses livres de comptes et
pièces de comptes en Dinars Tunisiens.

4.4. La monnaie de compte pour les calculs du Pétrole et Gaz de Partage et de
Recouvrement sera néanmoins le Dollar. Les dépenses en Dinars Tunisiens ou toute
autre monnaie étrangère autre que le Dollar seront traduites en Dollars au cours moyen
interbancaire du mois en question, tel que publié par la Banque Centrale de Tunisie.

4.5. L'Entrepreneur aura la faculté de présenter un état mensuel des dépenses et
revenus en Dollars. Ledit état fera ressortir les dépenses totales par rubrique
budgétaire.

4.6. Le relevé trimestriel, objet de l'Article 9, paragraphe 7 du Contrat de Partage de
Production sera préparé et communiqué sur la base des mêmes principes que ceux fixés
pour les états mensuels, objet du paragraphe précédent.

4.7. Aux fins des dispositions du paragraphe 4.3 ci-dessus, les dépenses encourues en
devises étrangères seront comptabilisées en Dinars Tunisiens au taux défini au
paragraphe 4.4 ci-dessus.

Article cinq : Coûts et dépenses imputables

Les dépenses de toute nature, liées à toutes les Opérations Pétrolières engagées par
l'Entrepreneur pour la réalisation des objectifs définis par les programmes et budgets
adoptés par le Comité Conjoint de Gestion, seront imputées sur les comptes
analytiques ouverts à cet effet et conformément aux dispositions de l'Article 4 ci-dessus.

| EN

27
5.1. Les charges pour prestations fournies par des entreprises externes ou dépenses
directes, représentent des charges de tiers et des dépenses chargées au coût réel et
comprennent à titre énonciatif et non limitatif, ce qui suit :

5.1.1. Les équipements et les matières consommables, destinés à être utilisés et
consommés sur le Permis et les Concessions qui en seront issues. Le coût comprendra
le prix d'achat et les autres frais y afférents, effectivement encourus, tels que:
emballages, transport, fret, stockage, chargement et déchargement, assurances droits
et taxes douanières et autres taxes locales.

Les règles applicables à l'acquisition, à la cession et à la gestion des matières
consommables sont définies à l'Article 6 ci-dessous.

512

a. Les. prestations fournies par les contractants et autres entreprises externes, y
compris les prestations spécifiques, techniques et autres fournies par toute Société
Affiliée à l'Entrepreneur.

Lesdites prestations sont fournies au prix coûtant et selon des modalités à fixer d'un
commun accord entre le Titulaire et l'Entrepreneur.

b. L'Entrepreneur pourra demander à ETAP de fournir des prestations tels qu'études,
mesures et analyses de laboratoire, retraitement sismique, etc. Les conditions et les
modalités de réalisation et de facturation seront arrêtées d'un commun accord le
moment opportun.

c. Il est précisé que par "prestations" il faut entendre tous travaux et services extérieurs
au sens du Système Comptable Tunisien.

5.1.3. Le transport, les frais de déplacement et de subsistance du personnel requis pour
la réalisation des Opérations Pétrolières, y compris les frais de déplacement des
représentants de l'Entrepreneur en dehors de la Tunisie pour des discussions
techniques. Lorsque le déplacement concerne également d'autres activités, la dépense
sera répartie équitablement entre l'ensemble de ces activités.

5.1.4. Impôts, droits et taxes éventuellement dus au titre de la réalisation des travaux, à
l'exclusion de l'impôt sur les sociétés.

5.1.5. Frais bancaires encourus à l'occasion de toutes opérations financières et
bancaires liées à l'activité dans le Permis et/ou la Concession concernée.

5.1.6. Frais directs du personnel et toutes charges connexes : les frais du personnel
technique engagé directement dans les Opérations Pétrolières, soit sur une base
permanente, soit temporairement. Etant entendu que les tarifs unitaires de
rémunération, par catégorie de personnel, doivent être approuvés, au préalable, par le
Comité Conjoint de Gestion, en outre, ces frais ne doivent pas constituer un double
emploi avec les frais couverts par l'Article 5.2. ci-dessous.

Le temps effectivement consacré par le personnel technique sera imputé directement
au Permis et/ou à la Concession concernée.

5.1.7. Dommages et Pertes : Tous frais et dépenses nécessaires à la réparation ou au
remplacement des biens à la suite de dommages ou pertes dus à l'incendie, l'éruption,
la tempête, le vol, l'accident ou tout autre cause en dehors du contrôle de

l'Entrepreneur. : .
LCR
Aït

28
Ce dernier devra notifier aussitôt que possible au Comité Conjoint de Gestion par écrit,
dans chaque cas, les dommages ou pertes excédant soixante quinze mille (75.000)
Dinars tunisiens.

5.1.8. Assurances et règlements de sinistres :

a.Les primes d'assurances souscrites par l'Entrepreneur, dans le cadre des
dispositions de l'Article 22 du Contrat de Partage de Production afin de couvrir les
risques inhérents aux Opérations Pétrolières, conformément aux pratiques et usages
de l'industrie pétrolière internationale.

b.Les dépenses encourues pour le règlement de toutes pertes, réclamations,
dommages, jugements et toutes autres dépenses de même nature effectuées pour la
conduite des Opérations Pétrolières.

c. Les remboursements reçus des compagnies d'assurances seront partagés, après
déduction éventuelle des frais de réparation et/ou de remplacement, entre ETAP et
l'Entrepreneur au prorata de leur propriété respective des biens sinistrés et suivant
les stipulations de la Convention et de son Annexe B. Etant entendu que les dits frais
ne seront pas pris en considération dans la détermination du Pétrole ou Gaz de
Recouvrement.

5.1.9. Frais de conseil juridique et de justice :

Tous les frais, dépenses et honoraires relatifs à la conduite, l'examen et la conclusion
des litiges ou réclamations survenant du fait des Opérations Pétrolières, ou nécessaires
à la protection ou la récupération de biens, y compris, sans que cette énumération ne
soit linitative, les frais de justice, les frais d'instruction ou de recherche de preuves et
les montants payés en conclusion ou règlement desdits litiges ou réclamations.

5.1.10. Frais de bureaux, camps et installations diverses :

Les frais de fonctionnement et d'entretien de tous bureaux, camps, entrepôts,
logements et autres installations servant directement aux Opérations Pétrolières, dans
la mesure où ils ne constituent pas un double emploi avec les frais de fonctionnement
couverts par l'Article 5.2. ci-dessous.

5.1.11. Autres charges non prévues par les paragraphes ci-dessus et que
l'Entrepreneur aura jugé nécessaires pour la conduite des Opérations, dans la limite
des budgets approuvés.

5.2. Frais généraux :

Ces frais représentent une participation aux frais du siège de l'Entrepreneur ou de
l'Opérateur selon le cas et de ses Sociétés Affiliées, afférents aux services
administratifs, juridiques, comptables, financiers, fiscaux, d'achats, des relations avec le
personnel, d'informatique, pour assurer la bonne marche des Opérations Pétrolières et
qui ne sont autrement imputables au compte du Permis et/ou Concession en vertu des
dispositions des alinéas 5.1.2 et 5.1.6 ci-dessus.

Le montant de cette participation sera calculé au moyen des taux qui seront fixés
annuellement par le Comité Conjoint de Gestion qui examinera chaque fin d'Année le
programme de travaux et le budget correspondant pour l'Année suivante.

Lesdits taux seront variables selon la nature des Opérations Pétrolières à réaliser et le
niveau des dépenses à engager pour l'Année en question. / /
À es
PP ane
ET

29
Les taux annuels applicables ne doivent en aucun cas dépasser :

- 3% des dépenses de Recherches et d'Appréciation avec un plafond annuel
de trois cent mille (300.000) Dollars ;

- 2% des dépenses de Développement avec un plafond annuel de cinq cent
mille (500.000) Dollars ;

- 1% des dépenses de Production avec un plafond annuel de cent mille
(100.000) Dollars.

Il est entendu que ces frais généraux ne font pas double emploi avec les prestations
techniques spécifiques et autres conformément à l'article 5.1.2 de la présente
Procédure Comptable.

Article six : Matériel et matières consommables

6.1. Acquisition : Les matériaux et matières consommables acquis pour les besoins de
l'activité sur le Permis et/ou Concession seront imputés à leur prix de revient net au
compte du stock du Permis et/ou Concession, les consommations seront débitées en
ligne avec les codes des activités. Le prix de revient inclura, outre le prix d'achat, les
frais mentionnés dans l'Article 5.1.1. Le stock sera valorisé au prix moyen pondéré
selon les principes suivants:

6.1.1. Matières consommables :

- Les matières non utilisées, et se trouvant toujours dans le même état seront
reprises en stock à leur valeur originale.

- Les frais d'inspection nécessaires seront imputés aux opérations auxquelles les
matières avaient été affectées.

Les frais de maintenance préventive et d'inspection des matières à la base et au
dépôt sont considérés comme coûts de fonctionnement de ladite base et répartis
au prorata sur les activités à la fin de l'Année.

- Les matières retournées qui ont été utilisées et susceptibles d'être reconditionnées
à un prix raisonnable seront, après reconditionnement, reprises en stock à leur
valeur initiale.

Les frais de reconditionnement sont imputés aux opérations dans lesquelles les
matières ont été utilisées.

Les matières retournées qui ont été utilisées et ne sont pas susceptibles d'être
reconditionnées à un prix raisonnable seront considérées comme déchets.

6.1.2. Biens Meubles :

L'Entrepreneur fera l'inspection de tous les biens meubles retournés après leur
utilisation dans les Opérations Pétrolières du Permis ou dans toute Concession en
découlant.

Si l'inspection a déterminé qu'ils sont réutilisables, ces meubles seront repris en stock
pour une valeur pouvant tenir compte d'une dépréciation supplémentaire pour usage
exceptionnel.

Les frais d'inspection et frais de reconditionnement seront imputés aux activités
précédentes d'où proviennent les biens meubles en question.

Les biens meubles non réutilisables pour des raisons d'ordre technique ou opérationnel

seront comptabilisés à la valeur "déchets". ;
PP nf
ÿ

30
6.2. La gestion physique et comptable de ces stocks sera effectuée par l'Entrepreneur.
Les différences éventuelles dans l'inventaire, de même que toutes constatations de
dépréciation qui entraînent le remplacement du matériel seront recouvrées par
l'Entrepreneur sous forme de Pétrole ou Gaz de Recouvrement, sauf en cas de faute
grave, de l'Entrepreneur.

6.3. L'Entrepreneur pourra procéder librement à la vente de tout stock excédentaire
pour un montant inférieur à cinquante mille (50.000) Dinars Tunisiens par opération
sans accord préalable du Comité Conjoint de Gestion. Est considérée comme vente au
sens du présent Article, toute cession de matériel à des stocks d'autres permis ou
concessions gérés par l'Entrepreneur et/ou aux tiers.

6.4. La garantie du matériel cédé est dans la limite de celle du fournisseur ou du
fabricant de ce matériel. En cas de matériel défectueux, le compte du Permis ou
Concession ne sera crédité que dans la mesure où l'Entrepreneur aura reçu du
fournisseur un avoir correspondant.

6.5. inventaires :

6.5.1. Des inventaires de tout le matériel normalement soumis à ce contrôle dans
l'industrie pétrolière internationale devront être effectués périodiquement et au moins
une fois par an, par l'Entrepreneur ou l'Opérateur selon le cas. L'Entrepreneur notifiera
à ETAP la période durant laquelle l'inventaire sera effectué. ETAP peut, à ses frais, se
faire représenter aux opérations.

6.5.2. L'inventaire devra être rapproché du compte du Permis ou Concession et une
liste des différences éventuelles sera faite par l'Entrepreneur ou l'Opérateur selon le cas
qui ajustera ces comptes en conséquence, et ceci après approbation du Comité
Conjoint de Gestion.

Article sept : Dispositions financières

7.1. Relevé périodique des dépenses dans le cadre du Recouvrement des Dépenses
(‘Pétrole ou Gaz de Recouvrement") et du Pétrole ou Gaz de Partage.

L'Entrepreneur aura le droit, dès le début de la Production, de recouvrer totalement
{outes les Dépenses liées à toutes Opérations de Recherche, d'Appréciation, de
Développement, de Production et de Production Economique dans le cadre des
dispositions de l'Article 9 du Contrat de Partage de Production.

7.1.1. Dans les 60 jours suivant la fin de chaque Trimestre, l'Entrepreneur adressera à
ETAP un état des dépenses mentionnées aux Articles 5 et 6 ci-dessus.

De tels états sont destinés à faire ressortir les dépenses cumulées engagées dans le
cadre des budgets annuels.

L'Entrepreneur communiquera au Titulaire, trimestriellement, un état des enlèvements
effectués au cours du Trimestre, au plus tard la première quinzaine qui suit le Trimestre
en question.

7.1.2. En cas de Production et dans les soixante (60) jours suivant la fin de chaque
Trimestre, l'Entrepreneur adressera à ETAP (en plus de l'état relatif aux dépenses
susmentionnées) :

(a) Un relevé de compte afférent au Pétrole ou Gaz produit, précisant :

li) les quantités et valeurs de Pétrole ou Gaz affectés aux fins de recouvrement
des dépenses, conformément aux dispositions de l'Article 9 du Contrat de

Partage de Production, 5:
* P ( w Añ£

31
(ii) les quantités et valeurs de Pétrole ou Gaz prélevés au titre de Pétrole ou Gaz
de Partage, conformément aux dispositions de l'Article 10 du Contrat de
Partage de Production,

(ïii) les quantités de Pétrole ou Gaz revenant à ETAP.

(b) Un état valorisé des enlèvements effectués, sera toutefois communiqué au
Titulaire dans les vingt (20) jours qui suivent chaque Trimestre, et ce, afin de lui
permettre de respecter ses engagements fiscaux.

7.1.3. Les relevés trimestriels comprenant également la liste et la nature des dépenses
récupérées par l'Entrepreneur au titre de recouvrement des dépenses, ainsi que la liste
des biens et équipements. Cette liste comprendra le détail nécessaire à la tenue
adéquate des comptes du Titulaire.

7.2. L'Entrepreneur fournira aussi, une liste détaillant les montants et la nature des
dépenses ainsi que des biens acquis par l'Entrepreneur au titre de la Concession.

Aux fins de la déclaration fiscale à établir par ETAP, au titre de la Concession,
l'Entrepreneur s'engage à fournir par ailleurs, le détail des montants recouvrables et
imputables à la Concession. Etant entendu que cette déclaration se fait sur la base d'un
compte d'exploitation générale, lequel est tenu conformément à la réglementation en
vigueur.

7.3. Aux fins de la déclaration fiscale, le Titulaire imputera annuellement au compte
d'exploitation de la Concession une fraction des frais généraux d'ETAP égale à cinq
pour cent (5%) du montant recouvré durant l'Année en question.

7.4. Pour l'établissement des relevés visés aux alinéas 7.1 et 7.2 ci-dessus,
l'Entrepreneur tiendra compte des divers prix de revient des travaux issus de sa
comptabilité analytique, en distinguant les types de dépenses indiqués à l'Article 5 ci-
dessus et en indiquant pour chaque prix de revient le montant et la nature des
dépenses provisionnées. Par dépenses provisionnées, il faut entendre le montant
évalué des travaux réalisés mais non encore facturés qui sera réajusté dès réception et
comptabilisation des factures correspondantes.

L'Entrepreneur s'efforcera de remettre le relevé correspondant au dernier Trimestre
calendaire dans un délai de quarante cinq (45) jours après la fin de celui-ci.

7.5. L'Entrepreneur soumettra à ETAP, à la fin de chaque exercice, un état annuel
récapitulatif des dépenses et coûts engagés pour permettre à ETAP de calculer les
impôts sur les Bénéfices à acquitter par elle, en conformité avec l'Article 114.1 du
Code.

A la demande de l'Entrepreneur, ETAP fournira les justificatifs attestant le paiement des
impôts acquittés par elle pour le compte de l'Entrepreneur et ce conformément aux
dispositions de l'Article 114.1 du Code.

Article huit : Vérifications
8.1. Ajustements et vérifications:

Le fait d'imputer par l'Entrepreneur des dépenses et coûts aux Opérations Pétrolières
réalisées dans le cadre de la Convention et du présent Contrat, ne préjugera pas le
droit d'ETAP de contester le bien-fondé des imputations. Cependant, toutes les
imputations et états remis à ETAP par l'Entrepreneur ou par l'Opérateur, le cas
échéant, durant toute Année, seront présumés de manière concluante, être exacts et
corrects à l'expiration du délai visé ci-dessous, sauf si dans ledit délai l'ETAP les
conteste par écrit et demande à l'Entrepreneur ou à l'Opérateur, selon le cas, de

32 ÿ P CE nv
procéder à un ajustement. Les dispositions du présent alinéa ne pourront avoir pour
effet d'empêcher des ajustements résultant d'un inventaire matériel des biens.

8.2. Vérification des dépenses d'Exploitation :

ETAP aura, sur préavis adressé au moins trente (30) jours à l'avance à l'Entrepreneur
ou l'Opérateur, selon le cas, le droit, et ce à ses propres frais, de vérifier une fois par an
les dépenses et coûts et les documents y afférents pour toute l'Année ou fraction
d'Année et cela pendant une période de vingt quatre (24) mois à compter de la fin de
ladite Année ou tout autre délai qui pourrait être convenu d'un commun accord entre les
Parties.

8.3. Vérification des dépenses de Développement :

ETAP aura, sur préavis adressé au moins trente (30) jours à l'avance à l'Entrepreneur
ou l'Opérateur, selon le cas, le droit, et ce à ses propres frais, de vérifier une fois par an
les dépenses et coûts et les documents afférents aux dépenses de Développement. Ce
droit devra être exercé dans un délai de vingt quatre (24) mois à compter de la fin des
travaux de Développement.

8.4. Vérification des dépenses de Recherche :

Suivant la date de dépôt de la demande d'une Concession donnée, l'Entrepreneur ou
l'Opèrateur selon le cas établira et adressera à ETAP un état détaillé des dépenses de
Recherche et d'Appréciation réalisées avant ladite date. ETAP dispose d'un délai de
vingt quatre (24) mois à compter de la date de réception de l'état ci-dessus
mentionnée, pour procéder à des vérifications. || est entendu que ce même délai sera
respecté dans le cas de la réalisation d'un développement complémentaire.

Passé ce délai, ledit état sera considéré comme accepté.

8.5. Au cas où ETAP procèderait aux vérifications citées ci-dessus, elle sera tenue de
remettre un rapport sur les résultats desdites vérifications dans un délai de trois (3)
mois suivant la fin de ces opérations. L'Entrepreneur ou l'Opérateur, selon le cas, devra

répondre dans les trois (3) mois qui suivent.
‘ De
fé IIS
{ ANT

33
En cas de divergence sur les résultats desdites vérifications, les Parties se
rencontreront pour arriver à un accord. En cas de maintien de divergence, les Parties
désigneront, d'un commun accord, un expert indépendant pour trancher le différend. A
défaut d'accord sur la désignation de l'expert, dans les trente (30) jours qui suivent la
date de la constatation de la divergence, la Partie la plus diligente pourra recourir à
l'arbitrage conformément aux dispositions de l'Article 27 du Contrat.

Fait à Tunis, le ….1 1 SEP. 2009.
En sept (7) exemplaires originaux.

‘Pour l'Entreprise Tunisienne Pour DualEx (Tunisia) Inc.
d'Activités Pétrolières

Da ne
Khaled BECHEIKH Garry T. HIDES
Président Direétéur/Général Président

